Given, J.
The defendant was indicted, - tried and convicted on two indictments for the crime of embezzlement. His motions for a new trial in each case being overruled, judgment was pronounced from which he appealed, notice whereof was duly served, November 7, 1889. The appellant having failed to prosecute his appeal, attorneys for appellee have filed a transcript of the indictments, judgments and notices of appeal, and ask affirmance of said judgment. We do not discover any errors in the record before us, and the judgments of the district court in said causes are, therefore, affirmed.